 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                 No. CV-12-00601-PHX-ROS
10                  Plaintiffs,                      ORDER
11   v.
12   David Shinn,
13                  Defendant.
14
15          The Court ordered the parties to submit proposed “experts to perform a system-
16   wide staffing analysis and a systemic analysis of the adequacy of the health care provided
17   to class members.” (Doc. 3861). Plaintiffs proposed Dr. Marc Stern or Dr. Homer
18   Venters. (Doc. 3871). Defendants proposed NCCHC Resources, Inc. (Doc. 3870).
19          The parties will be required to confer and attempt to reach an agreement regarding
20   which expert should be appointed. While conferring, the parties should keep in mind the
21   urgency of Defendants’ noncompliance and the possibility such noncompliance has
22   resulted in the systemic provision of healthcare below the constitutional minimum. For
23   that reason, the length of time identified in and required by Defendants’ proposal is
24   longer than the Court contemplated. (Doc. 3870-1 at 18). Ideally, the appointed expert
25   would be able to report back to the Court in no more than three months such that any
26   necessary changes could be implemented as soon as possible.
27          Further, if the parties cannot agree on the appointment of Dr. Stern, and he is not
28   ultimately appointed, the Court is likely to allow the new expert to speak with Dr. Stern
 1   and take advantage of Dr. Stern’s background knowledge and experience in this case to
 2   maximize efficiency during this inquiry.
 3          Finally, given the time constraints and scope of inquiry, it may be appropriate to
 4   appoint a multimember team. However, the fact that the “Team Lead” proposed by
 5   Defendants recently retired from Corizon Health presents a significant obstacle to the
 6   selection of NCCHC Resources.
 7          If the parties are unable to reach an agreement, they shall file a brief statement of
 8   no more than two pages identifying their concerns with the opposing side’s proposed
 9   expert(s).
10          Accordingly,
11          IT IS ORDERED the parties shall confer and attempt to reach an agreement
12   regarding the appointment of an expert.
13          IT IS FURTHER ORDERED no later than April 2, 2021, the parties shall either
14   file a joint statement identifying the agreed-upon expert or separate statements of no
15   longer than two pages identifying their concerns with the opposing side’s proposed
16   expert(s).
17          Dated this 19th day of March, 2021.
18
19
20                                                      Honorable Roslyn O. Silver
21                                                      Senior United States District Judge

22
23
24
25
26
27
28


                                                -2-
